Case 1:19-cv-01132-CG-M Document1 Filed 12/27/19 Pagelof4 PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

Latasha Perine

Plaintiff,

VS. : Civil Action No. AL 22 (G VU

Bishop State Community College

 

 

Defendant(s)

COMPLAINT

|. Plaintiffresides at (UGO0 Bracklyn Ct. Theodore Al. 2,522.

2. Name(s) of defendant(s) Dr. Reginald Sykes —

3. Location of principal office(s) of the named defendant(s) 351 North Broad St.

Mobile, Al. 36603

 

4. Nature of business of defendant(s) President

 

5. Approximate number of individuals employed by defendant(s) 1 00+

6. The acts complained of in this suit concern:

(A)____ Failure to employ me.

(B) xX Termination of my employment.
(C)_____ Failure to promote me.
(D)___ Other acts as specified below:

 

 

 

 

Rev. 8/2015

Iq ails

om,
J

SHS BOC Td BT. be
Case 1:19-cv-01132-CG-M Document1 Filed 12/27/19 Page2of4 PagelD #: 2

7. Plaintiff is:

(A) Presently employed by the defendant.

) X_

Not presently employed by the defendant.

The dates of employment were 04/09/2018- 04-11-201 54

 

(1) X_ Plaintiff was discharged,
(2) Plaintiff was laid off.
(3) Plaintiff left the job voluntarily.

8. Defendant(s) discriminated against me on account of my:

(A) Race Sex
Color National Origin
Religion

 

Therefore, I am bringing this action for employment discrimination pursuant to Title VII
of the Civil Rights Act of 1964, specifically, 42 U.S.C. § 2000e-5.

(B) xX _ Physical disability

X_ Mental disability

Therefore, I am bringing this action pursuant to the American with Disabilities Act,

specifically, 42 U.S.C. § 12117.
(C) _____ Age

Therefore, I am bringing this action pursuant to the Age Discrimination in Employment
Act of 1967, specifically, 29 U.S.C. § 626.
9. The name(s), race, sex, and the position or title of the individual(s) who allegedly

discriminated against me during the period of my employment with the defendant company is

(re) Dr. Terry Hazzard, and Dr. Reginald Crenshaw

 

10. The alleged discrimination occurred on or about 04/ 11 / 1 9

11. The nature of my complaint, i.e., the manner in which the individual(s) named above
Case 1:19-cv-01132-CG-M Document1 Filed 12/27/19 Page3o0f4 PagelD #: 3

discriminated against me in terms of the conditions of my employment, is as follows: On
April 11, 2019, | was retailated against and wrongfully terminated after

 

advocating for the ADA Office to come in compliance with providing services that promote equal access to students

 

with disabilities. | advocated for the ADA Office to provide a variety of assistive technolgy to help student's access

 

materials in alterntive format. The office does not have specific software or hardware to support low vision, blind,

 

dyslexic, or hearing impaired students. | recommended the office should have a Testing Center and a minimum of one

 

accessible station in the ADA Office, the library, and the Learning Center.

 

After advocating, | was retaliated and discriminated against in violation of Section 504 of the Rehabilation Act of 1973.

 

12. The alleged illegal activity took place at BISHOP State Community

 

College

 

13. I filed charges with the Equal Employment Opportunity Commission regarding alleged
discriminatory conduct by defendant(s) on or about O7/ 1 o/ 1 9

I have attached a copy of the Notice-of-Right-to-Sue letter issued by the Equal Employment
Opportunity Commission. This letter was received by me on 1 O/ 02/ 20 1 9

14. I seek the following relief:

(A) X_

(B) X Reinstatement to my former job, and any other relief as may be appropriate,

gnature of Plaintiff ~

Latasha Perine

Recovery of back pay.

including injunctive orders, damages, costs and attorney’s fees.

  

Date: 1 2/27/201 9

 

 

 

7580 Bracklyn Ct. Theodore Al. 36582

 

Address of Plaintiff

(D1) 3 3d- OF4Y

Telephone Number of Plaintiff
soc rom ni HSE 119-CV-014 83: BGGR ABEUARIOrEL ARIA” SkaeaREN! OT 4 PagelD #: 4

DISMISSAL AND NOTICE OF RIGHTS

 

 

 

To: Latasha D. Perine From: Mobile Local Office

7580 Bracklyn Court 63 S Royal Street

Theodore, AL 36582 Suite 504

Mobile, AL 36602
[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
LANEETRA D. HARRIS,

425-2019-00709 Investigator (251) 690-2583

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A UUUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.
a behalf of the "brs aLotu)
9: 30-19

 

Enclosures(s) Ed LaCour, (Date Mailed)
Local Office Director
oe BISHOP STATE COMMUNITY COLLEGE Henry Brewster, Esq.
; F 205 North Conception Street
c/o Windy C. Bitzer, Attorney
P.O. Box 123 Mobile, AL 36603

Mobile, AL 36601
